Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 7,467,573, “Lee”).  
Regarding claims 1-3, Lee discloses a tool for releasably holding a fastener (Figs 1, 3, and 9, below, Figs 3 and 9 annotated, 2:45-3:45, 4:10-30), the tool comprising: 
a handle 24; and 
a tool head (comprising 28, 70, 76, 78, and 80) connected to an end of the handle (to a lower end of 24), the tool head having a channel for receiving a fastener (space in which nail 14 is received, Fig 1), the tool head comprising: 
a first wall 76, a second wall 78, and a third wall 28, each of the first and second walls connected to and extending perpendicularly away from the third wall to define the channel (Figs 1, 3, and 9, channel defined between first and second walls), 

a lip 80 disposed along the second wall, the lip extending perpendicularly away from the second wall and toward the first wall to define a distal portion of the channel (via intermediate elements, Figs 3 and 9), 
wherein the resilient member 70 is received in a first recess at a first end of the first wall (semi-circular recessed portion at upper end of 84, Fig 9) and in a second recess at a second end of the first wall (semi-circular recessed portion at lower end of 84) and that the resilient member is a spring.

    PNG
    media_image1.png
    382
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    415
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    376
    879
    media_image3.png
    Greyscale

Claims 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peck (US 4,784,025, “Peck”).  
Regarding claims 4-6, Peck discloses a tool for releasably holding a fastener (Figs 1 and 5 below, with additional annotated Figs 1’ and 1’’), the tool comprising: 
a handle 19, 20; and 
a tool head 10 connected to an end of the handle, the tool head having a channel for receiving a fastener (central channel, Fig 6), the tool head comprising: 
a tubular wall (tubular from a top view, Fig 1) having diametrically opposed first and second wall portions to define the channel (as defined in Figs 1’ and 1”), 
a resilient member 30a (spring 30a, Fig 5, 4:20-26) disposed along the first wall portion, the resilient member configured to engage and hold the fastener against the second wall portion (spring urges fastener against second wall portion, noting the limitation does not require the fastener to be held directly against the second wall portion), and 
a lip 32 disposed along the second wall portion (Figs 1 and 1”), the lip extending perpendicularly away from the second wall portion and toward the first wall portion to define a distal portion of the channel (distal portion of lip defines distal portion of channel), 
wherein the resilient member is received in a first recess at a first end of the first wall portion (left end of 29, Fig 5) and in a second recess at a second end of the first wall portion (right end of 29, Fig 5).    


    PNG
    media_image4.png
    324
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    340
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    342
    313
    media_image6.png
    Greyscale

                                              
    PNG
    media_image7.png
    253
    309
    media_image7.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,478,955. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill would understand the spring of claim 1 (‘955 Patent) to correspond to the recited resilient member of instant claim 1 and would further understand the three walls, as configured and recited in claim 1 (‘955 Patent) to comprise the tubular wall of instant claim 4.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wheelock (US 337,905) and Dell (US 2,420,869) each teach fastener holding tools defining biased channels to receive fasteners.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723